IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

JESSICA L. HOESCHELE, )

Plaintiff,
V. Case No. 2116-CV12198
OFFICER J. STAUCH,

Defendant.

NOTICE OF REMOVAL TO FEDERAL COURT

To: Clerk of the Circuit Court
Jackson County Courthouse
415 E. 12th Street
Kansas City, MO 64106

and
Richard W. Johnson
The Law Office of Richard W. Johnson, LLC
P.O. Box 7529
Kansas City, MO 64116
Attorneys for Plaintiff
You are hereby notified that the above-captioned action has been removed from the Circuit
Court of Jackson County, Missouri to the United States District Court for the Western District of
Missouri on the 26th of July 2021.
A copy of the Notice of Removal filed in the United States District Court for the Western

District of Missouri is attached hereto as Exhibit 1 pursuant to 28 U.S.C. § 1446(d).

   
      
 

EXHIBIT

“F

{00363002} 1
Case 4:21-cv-00534-FJG Document 1-1 Filed 07/26/21 Page 1of2
{00363002}

Respectfully submitted,

FISHER, PATTERSON, SAYLER & SMITH, LLP

/s/ Nichole A. Caldwell
Kenneth J. Berra #28620
Nichole A. Caldwell #67475
9393 W. 110" Street, Suite 300
Building 51, Corporate Woods
Overland Park, KS 66210
(913) 339-6757; Fax: (913) 339-6187
KBerra@fpsslaw.com
NCaldwell@fpsslaw.com
Attorneys for Defendant

2

Case 4:21-cv-00534-FJG Document 1-1 Filed 07/26/21 Page 2 of 2
